                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
DEMETRIUS MCCLEESE,                                               DOC #: _________________
                                                                  DATE FILED: 7/11/2019
                               Plaintiff,

               -against-                                              18 Civ. 4494 (AT) (SDA)

NANCY A. BERRYHILL, ACTING                                              ORDER ADOPTING
COMMISSIONER OF SOCIAL SECURITY,                                          REPORT AND
                                                                       RECOMMENDATION
                        Defendant.
ANALISA TORRES, District Judge:

        On May 21, 2018, Plaintiff, Demetrius McCleese, filed this action pursuant to 42 U.S.C.
§ 405(g) challenging the final decision of Defendant, the Commissioner of Social Security (the
“Commissioner”), denying his application for disability insurance benefits. ECF No. 1. On May
24, 2018, the Court referred the matter to the Honorable Stewart D. Aaron. ECF No. 7. On
March 18, 2019, the parties filed a joint stipulation that set out a stipulated statement of facts and
their respective positions on the contested issues, in lieu of cross-motions for judgment on the
pleadings. ECF No. 16.

        After careful consideration, on June 26, 2019, Judge Aaron issued a Report and
Recommendation (“R&R”), recommending that the Commissioner’s decision be vacated and
that the case be remanded for further proceedings. ECF No. 17. Despite notification of the right
to object to the R&R, no objections were filed, and the time to do so has passed. See Fed. R.
Civ. P. 72(b)(2). When no objection is made, the Court reviews the R&R for clear error.
Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014). The
Court finds no clear error. Accordingly, the Court ADOPTS Judge Aaron’s R&R in its entirety,
VACATES the Commissioner’s decision, and REMANDS for further proceedings.

        The Clerk of Court is directed to terminate the motion at ECF No. 16 and remand the
case to the Commissioner of Social Security for further proceedings.

       SO ORDERED.

Dated: July 11, 2019
       New York, New York
